          Case 19-00197            Doc 15       Filed 06/15/19 Entered 06/16/19 00:00:26                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00197-TJC
Harry S. Porterfield                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 13, 2019
                                      Form ID: oreopcs                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 15, 2019.
db             +Harry S. Porterfield,   328 N. Dodge St,   Iowa City, IA 52245-2815

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: sbutler@khmllp.com Jun 13 2019 22:09:44     Stacy G. Butler,
                 2111 Quail Run Drive,   Baton Rouge, LA 70808-4127
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 13, 2019 at the address(es) listed below:
              Renee K. Hanrahan   rhanrahan@southslope.net, rhanrahan@ecf.axosfs.com
              Steven G. Klesner   on behalf of Debtor Harry S. Porterfield steve@iclawfirm.com,
               dawn@iclawfirm.com;r50777@notify.bestcase.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
    Case 19-00197         Doc 15    Filed 06/15/19 Entered 06/16/19 00:00:26      Desc Imaged
                                    Certificate of Notice Page 2 of 2
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
                                                               CHAPTER 7
In Re:                                                         Bankruptcy No.

Harry S. Porterfield                                           19−00197

Debtor(s)


                                      ORDER REOPENING CASE



A Motion to Reopen having been filed on June 12, 2019 and the fee being exempt;

IT IS THEREFORE ORDERED this Chapter 7 case is reopened.




ORDERED June 13, 2019




                                                         Thad J. Collins
                                                         Bankruptcy Judge
